Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Plaintiff appeals from a judgment of the Circuit Court of Wabash County which denied an injunction to compel defendants to restore a drainage ditch to its former route. This case involves questions of relative rights regarding water drainage from dominant to servient estates, which are well-settled in Illinois, and the application of the law to a particular instance of the owner of the servient estate having made an alteration in the watercourse on his own land. We find that the judgment of the trial court is not against the manifest weight of the evidence, that no error of law appears and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court in compliance with Illinois Supreme Court Rule 23. Judgment affirmed. CREES and JONES, JJ., concur.